Case: 21-40561   Document: 00516114721   Page: 1    Date Filed: 12/02/2021




          United States Court of Appeals
               for the Fifth Circuit                  United States Court of Appeals
                                                               Fifth Circuit

                                                             FILED
                                                      December 2, 2021
                            No. 21-40561                Lyle W. Cayce
                          Summary Calendar                   Clerk


   Steven Ledermann,

                                                   Plaintiff—Appellant,

                                versus

   Coastal Health ; Wellness; United States of America,

                                               Defendants—Appellees,
   ______________________________

   Curtis Green,

                                                   Plaintiff—Appellant,

                                versus

   Coastal Health ; Wellness; United States of America,

                                               Defendants—Appellees,
   ______________________________

   Daniel Saldana,

                                                   Plaintiff—Appellant,

                                versus

   Coastal Health ; Wellness; United States of America,

                                               Defendants—Appellees.
Case: 21-40561        Document: 00516114721              Page: 2      Date Filed: 12/02/2021




                                         No. 21-40561




                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 3:19-cv-00280


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
           With a deficient opening brief1 that resembles the proposed findings
   of fact and conclusions of law a party might submit to a district court
   conducting a bench trial, Plaintiff-Appellants Steven Ledermann, Curtis
   Green, and Daniel Saldana appeal the district court’s judgment—issued at
   the conclusion of a three-day bench trial—in favor of Defendants-Appellees
   Coastal Health & Wellness (CWS) and the United States of America.
   Because the Plaintiff-Appellants’ appeal is in essence an attempt to re-try
   their unsuccessful case here, we AFFIRM.
                                               I.
           Defendant-Appellee CWS is a community health clinic that receives
   financial backing from the U.S. Public Health Service. In 2018, a surprise
   accreditation visit by the Joint Commission on Accreditation of Healthcare
   Organizations revealed deficiencies in CWS’s infection-control protocols.


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
              The variety of ways in which the Appellants’ opening brief falls short of the
   briefing requirements set forth in Federal Rule of Appellate Procedure 28 are catalogued at
   pages 12–14 of the Appellees’ response brief. The Appellees argue, somewhat persuasively,
   that we need not even entertain this appeal due to abandonment. We have no need to decide
   that issue, however, as the Appellants’ arguments fail regardless.




                                               2
Case: 21-40561      Document: 00516114721           Page: 3    Date Filed: 12/02/2021




                                     No. 21-40561


   The Plaintiff-Appellants are individuals who received dental treatment at
   CWS in 2015 and 2016 and who later contracted Hepatitis C. In 2019, they
   sued CWS for negligence under the Federal Tort Claims Act.
          After hearing three days of trial testimony, the district court issued a
   memorandum opinion containing well-grounded findings of fact and
   appropriate conclusions of law. At bottom, the court found that the Plaintiff-
   Appellants “failed to prove causation,” because “[g]iven their risk factors,
   the time at which they visited the clinics, and the evidence of their later-
   staged infections, [they had] shown at best a temporal association,” which,
   under Texas law, “is not enough.”
                                          II.
          In their opening brief on appeal, the Plaintiff-Appellants raised just
   one issue in their “Statement of the Issues”—namely, “[w]hether trial court
   findings that are plainly contrary to uncontroverted evidence admitted at trial
   and unambiguous admissions of liability by a party-opponent must be set
   aside as clearly erroneous pursuant to Federal Rule of Civil Procedure
   52(a)(6).” As the Plaintiff-Appellants acknowledge, this cabins our review to
   assessing whether the district court’s fact findings were clearly erroneous.
          “A trial court’s findings are clearly erroneous when, after reviewing
   the entire evidence, the Court is left with the definite and firm conviction that
   a mistake has been committed.” Dickerson ex rel. Dickerson v. United States,
   280 F.3d 470, 474 (5th Cir. 2002). Because our review of the record here
   leaves us with no conviction that a mistake has been committed—much less
   a “definite and firm” one—we AFFIRM the district court’s final judgment,
   which was the product of a bench trial that this panel did not attend.




                                           3